Case: 2:17-cv-00783-EAS-EPD Doc #: 584 Filed: 10/02/20 Page: 1 of 2 PAGEID #: 7246




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTERHN DISTRICT OF OHIO
                               EASTERN DIVISION


GARRISON SOUTHFIELD PARK LLC,       |            Case No. 2:17-CV-783-EAS-EPD
                                    |
                        Plaintiff,  |            CHIEF JUDGE EDMUND A.
                                    |            SARGUSM JR.
                                    |
v.                                  |            MAGISTRATE JUDGE
                                    |            ELIZABETH PRESTON DEAVERS
CLOSED LOOP REFINING AND            |
RECOVERY, INC., et al.,             |
                                    |
                        Defendants. |
____________________________________|            Case No. 2:19-CV-1041-EAS-EPD
                                    |
OLYMBEC USA LLC,                    |            CHIEF JUDGE EDMUND A.
                                    |            SARGUS, JR.
                        Plaintiff,  |
                                    |            MAGISTRATE JUDGE
CLOSED LOOP REFINING AND            |            ELIZABETH PRESTON DEAVERS
                                    |
v.                                  |
                                    |
CLOSED LOOP REFINING AND            |
RECOVERY, INC., et al.,             |
                                    |
                        Defendants. |
____________________________________|


  NOTICE OF WITHDRAWAL OF CLINT J. MANN AS CO-COUNSEL OF RECORD

       Co-Counsel Clint J. Mann and Trial Counsel Gregory J. DeGulis submit this Notice of

Withdrawal as Co-Counsel of Record pursuant to Local Rule 83.4(d).

       1.     Clinton James Mann has elected to move firms and will no longer be with Lathrop

GPM, LLP.

       2.     Lathrop GPM, LLP remains as Co-Counsel of record for Defendants Kuusakoski

Inc., Kuusakoski Glass Recycling LLC, Kuusakoski US LLC and Vintage Tech, LLC (hereinafter


                                             1
Case: 2:17-cv-00783-EAS-EPD Doc #: 584 Filed: 10/02/20 Page: 2 of 2 PAGEID #: 7247




jointly referred to as the “Kuusakoski Defendants”) and Gregory J. DeGulis of McMahon DeGulis

LLP will remain as Trial Counsel.



Dated: October 2, 2020

                                                     Respectfully submitted,



  /s/ Clint Mann                                       /s/ Gregory J. DeGulis
Clint Mann (pro hac vice)                            Gregory J. DeGulis (0045705)
LATHROP GPM LLP                                      MCMAHON DEGULIS LLP
2345 Grand Blvd., Suite 2200                         812 Huron Road, Suite 650
Kansas City, MO 64108                                Cleveland, OH 44115
Tel: (816) 292-2000                                  Tel: (216) 367-1403
Fax: (816) 292-2001                                  Fax: (216) 621-0577
Email: clmann@lathropgpm.com                         Email: gdegulis@mdllp.net

                                                     Trial Counsel for Kuusakoski Inc.,
                                                     Kuusakoski Glass Recycling LLC,
                                                     Kuusakoski US LLC, and Vintage Tech, LLC




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on the 2nd day of October, 2020, a true and correct copy of
the foregoing was filed with the Clerk of Court to be served by operation of the Court’s electronic
filing system upon all attorneys of record.

                                              /s/ Gregory J. DeGulis
                                             Gregory J. DeGulis (0045705)




                                                2
